                                                                        CLERK'S OFFICE u.a D1sr.QQURT
                                                                               ATDANM LLE,VA
                                                                                     FILED

                     IN THE UNITED STATESDISTRICT COURT                        MA2 26 2218
                    FOR THE WES
                             Rowxou
                               TERN DIol
                                      STRI
                                        vls
                                          CT
                                           lox
                                             OFWRGINIA                      JULIgcouxExCLNK
                                                                           sv:jtm/ û
                                                                                DEPUW   CLE
G M W W A LL,                                    C ivilA ction N o.7:16-cv-00373
      Plaintiff,

                                                 M EM OR ANDUM OPINION

N.STEVENS,etaI.,                                 By:    H on.Jacltson L.Kiser
     D efendants.                                       Senior U nited StatesD istrictJudge


       Gary W all,a Virginia inm ate proceeding pro K ,com menced this action ptlrsuantto 42

U.S.C.j1983againstdefendantsassociatedwiththeRedOnionStatePrison(ççROSP'').Currently
pendingareDefendants'M otionsforSummaryJudgment(<itheM otions'')EECF Nos.48,511and
PlaintiffsM otionforSpoliation EECFNo.551.TheM otionshadbeenreferredtoaUnitedStates
M agistrate Judge fora reportand recommendation ptlrsuantto 28 U.S.C.j636(b)(1)(B)(the
G&R&R'')EECFNo.644,andPlaintifftimelyfiledhisobjectionsEECFNo.65j.Forthereasonsthat
follow,IwillrejectPlaintiff's objections,adoptthe R&R in itsentirety,and deny Plaintif:s
M otion forSpoliation asm oot.

                                            B ackground

      Plaintifffiledthecurrentcivilaction on August10,2016and,afteram endm ents,healleged

thatDefendantsviolated variousfederaland statelawsby retaliating againsthim ,imposing cruel

  d unusual punishment, not providing adequate process, negligently investigatig his
accusations,and being willfully and wantonly negligent. By Orderentered on Jmmary 30,2018,

1granted s'immaryjudgmentin favorofDefendants on allbutPlaintiff'sclaim ofretaliation
againstDefendantsA.Vaughan,N.Stevens,L.Mccowan,andA.O'Quirm,andPlaintiff'sclaim


                                             1
forsupelwisory liability againstDefendr ts Lt.C.Gilbertand Sgt.J.Hall. Plaintiffalleged that

Defendants Vaughan, Stevens, M ccowan, and O'Quinn retaliated against him for filing
complaints and grievances againstthem for making him subm itto llnnecessary strip searches,

denying him showers and recreation,and filing afalse disciplinaty charge againsthim . Plaintiff

alleged thatDefendantsGilbertand Hallare liable assupervisorsfortheretaliation because they

failed to preventthe retaliations.

       ln support of their M otions, Defendants subm itted the affidavit of J. M esser, the

InstitutionalOmbudsman atROSP. M esser stated thatshe received a regular grievance from

Plaintiff on Febnzary 19, 2016. M esser said that this Regular Grievance complained that

DefendantsStevensaltd Vaughan denied Plaintiffshowerson January 17,20,29,and 30,2016,

fornoncompliance with the strip-search procedtlre. M esser said thatPlaintiffalso complained

aboutretaliation,an investigation,and strip-search proceduzesin segregation. M esserstated that

sherejectedthegrievanceonintakeon February 19,2016,andretlzmeditto Plaintiffbecauseit
contained m ore than one issue. M esser instructed Plaintiffto rewrite and resubm itthe grievance

in Gçsimplerterms.'' Plaintiffdid notresubmitthe grievance and,instead,filed an appealofher

intake decision. TheRegionalOmbudsmanupheld M esser'srejection.M esserassertsthatshe
did notreceive any otherregular grievances from Plaintiffconcerning the issues in thislawsuit

and Plaintiffhadnotsubm itted any grievancesforLevel11response.

       M eanwhile,Plaintiffstated thathe resubm itted a grievance containing only one issue as

instructed by M esserwithin the 30-day timefrnme required underVDOC Operating Procedlzres

(&(OP''). Plaintiffdid notspecify which oneissuehe complained ofin thisgrievance. Plaintiff
admitsthatheneverreceivedaLevelIresponsetothisresubmitledgrievanceandhedidnotpursue


                                               2
aLevel11appeal.Hecontendsthathe did nothavetheinform ation necessaryto filean appealto

LevelII.

       Plaintiff also presented various Offender Requests and letters from early 2016. In the

m itings,Plaintiffcom plainedthathewasnotprovidedwith lnformalComplaintform s,grievances

had disappeared without responses,his attempts to utilize the grievance process to exhaust

adm inistrative rem edies were being ççhindered,thwarted, or denied in som e fashion,'' and a

grievance was Gçdestroyed.'' Plaintiffprovided severalletters to the cotlrtbutfailed to present

evidenceof:(1)whatclaimswereinthelost,destroyed,orhinderedgrievances;(2)thatheacmally
mailedtheletters;or(3)thatDefendantsreceivedthem.
       IntheR&R,themagistratejudgerecommendedgzantingtheM otionsbecauseofPlaintiffs
failuretoexhaustunderthePrisonLitigationReform Act((TLRA.
                                                        '').
                                  I1.    StandardsofR eview

                                            A.R&R

           a report pursumlt to 28 U.S.C. j 636(b), the magistrate judge makes only
recomm endations to the court. The recom mendations have no presumptive weight, and

responsibility form aking a finaldetermination rem ainswith the court. M athewsv.W eber,423

U.S.261,270-71(1976).ThecourtischargedwithmakingaX novoreview ofthoseportionsof
thereporttowhich speciticobjectionismade,andmayitaccept,reject,ormodify,in wholeorin
part,thefindingsorrecommendations''ofthemagistratejudge. 28 U.S.C.j 636(b)(1). In the
absenceofspecifcobjectionstothereport,thecourtisnotrequired to giveany explanation for
adopting the recommendation. Camby v.Davis,718 F.2d 198, 199-200 (4th Cir. 1983).
Objectionsthatonly repeatargumentsraised before amagistratejudge are considered general
objectionstotheentiretyofthereportandrecommendation,whichhasthesnmeeffectasafailtlre
toobject.Veneyv.Astrue,539F.Supp.2d841,845(W .D.Va.2008).
                                     B . Sum m ary Judgm ent

       FederalRuleofCivilProcedure56(a)providesthatacourtshouldgrantmlmmaryjudgment
Gtifthe m ovantshowsthatthere isno genuine dispute asto any m aterialfad and the m ovantis

entitledtojudgmentasamatteroflaw.'' &1Asto materiality,...golnly disputesoverfactsthat
m ightaffectthe outcome ofthe suitunderthe governing law willproperly preclude the entry of

summaryjudgment.'' Andersonv.Libel'tvLobby,Inc.,477 U.S.242,248(1986). Thedispute
overamaterialfactmustbegenuine,Gtsuchthatareasonablejury could return averdictforthe
nonmovingparty.''L4.;seealsoJKC Holdin:Co.v.W ash.SportsVenttlresslnc.,264 F.3d459,
465(4th Cir.2001).Assuch,themovingpartyisentitledtosummaryjudgmentiftheevidence
supporting a genuine issueofmaterialfactSçismerely colorable orisnotsignificantlyprobative.''

Anderson,477 U .S.at250.

       The moving party bears the burden of proving thatjudgment on the pleadings is
appropriate. Celotex Corp.v.Catrett 477U.S.317,322-23 (1986).Ifthemovingpartymeets
this blzrden,then the nonm oving party m ustsetforth specifc,adm issible facts to dem onstrate a

genuineissueoffactfortrial.M atsushitaElec.Indus.Co.v.ZenithliadioCorp.,475U.S.574,
587(1986).ln consideringamotionforsummaryjudgment,thecourtmustview therecordasa
whole and draw al1reasonable inferences in the lightm ost favorable to the nonmoving party.

Celotex,477U.S.at322-324;Shaw v.Stroud,13F.3d 791,798(4th Cir.1994).However,the
nonmoving pal'ty may notrely on beliefs,conjecture,speculation,orconclusory allegationsto
defeatamotionforsllmmaryjudgment.Baberv.Hosp.Corp.ofAm.,977F.2d 872,874-75(4th

                                               4
Cir.1992).Theevidencesetfol'th mustmeettheççsubstantiveevidentiary standardofproofthat
would apply atatrialon themerits.'' M itchellv.Data Gen.Corp.,12 F.3d 1310,1315-16 (4th
Cir.1993).1
                                                  Section 1983

        &To stateaclaim tmderj 1983,aplaintiffmustallegetheviolationofarightsecuredby
the Constimtion and laws ofthe United States,and mustshow thatthe allçged deprivation was

committedbyaperson actingundercolorofstatelaw.''W estv.Atkins,487U.S.42,48(1988).
Notably,a plaintiffmustsufficiently allege a defendant'spersonalactorom ission leading to a
                                                                         /


deprivation ofa federalright. See Fisherv.W ash.M etro.AreaTransitAuthor.,690 F.2d 1133,

1142-43(4thCir.1982),abrocatedonothercrotmdsbyCty.ofltiversidev.M cLauchlin,500U.S.
44(1991).Negligentdeprivationsarenotactionablelmderj1983.See.e.g.,Danielsv.W illiams,
474U.S.327,330(1986);Pinkv.Lester,52F.3d73,77(4thCir.1995).
                                           111.     Exhaustion

       ThePLRA providesthatççgnjo action shallbebroughtwith respecttoprison conditions
tmder(42U.S.C.j 19834,oranyotherFederallaw,byaprisimerconfinedin anyjail,prison,or
othercorrectionalfacility untilsuch administrative rem edies asare available are exhausted.'' 42

U S C.j 1997e(a). (dllilxhaustion ismandatory underthe PLRA and ...
                                                                  'unexhausted claims


        1Plaintiffisproceeding pro #qand,thus,entitledto aliberalconstruction ofthepleading. See-e.g.,
                                   -

Ericksonv.Pardus,551U.S.89,90-95(2007).However,(Cprinciplesrequiringgenerousconstructionof
prosecomplaintsarenot...withoutlimits.''Beaudettv.CityofHampton,775F.2d 1274,1278(4thCir.
1985). TheFourth Circuithasexplained that(sthough pro K litigantscarmot,ofcourse,be expected to
frame legalissueswith the clarity and precision ideally evidentin thew ork ofthosetrained in law,neither
candistrictcourtsberequiredtoconjureupanddecideissuesneverfairlypresentedtothem.''1d.at1276.
(çA courtconsideringamotion(forsummaryjudgmentlcanchoosetobeginbyidentifyingpleadingsthat,
becausethey areno m orethan conclusions,arenotentitled to the assumption oftruth.'' Ashcroftv.lqbal,
556U.S.662,679(2009).
cnnnotbebroughtincourt.''Jonesv.Bock,549U.S.199,211(2007)(citingPorterv.Nussle,534
U.S.516,524(2002)).;G$g'
                       Tlhelanguageofsection 1997e(a)clearlycontemplatesexhaustionprior
to the com m encem ent ofthe action as an indispensable requirem ent,thus requiring an outright

dismissal(oftmexhaustedclaims)ratherthanissuingcontinuancessothatexhaustionmayoccur.'''
Capenterv.Hercules,No.3:10cv241,2012W L 1895996,at*4(E.D.Va.M ay23,2012)(quoting
Johnson v.Jones,340 F.3d 624,628(8th Cir.2003)).Theexhaustion requirementCEallowlsja
prison to addresscomplaintsaboutthe program itadministersbefore being subjected to suit,
reduclesjlitigation totheextentcomplaintsaresatisfactorilyresolved,andimprovelesjlitigation
thatdoesoccurby leading to thepreparation ofausef'ulrecord.'' Jones,549 U.S.at219.Failtlre

to exhausta11levelsof administrative review is notproperexhaustion and willbaran inm ate's

j 1983action.W oodfordv.Ngo,548U.S.81,90(2006).
       Ordinarily,PLRA exhaustion ism andatory. SeeM oorev.Bennette,517 F.3d 717,725,

729(4th Cir.2008);Lancfordv.Couch,50F.Supp.2d 544,548(E.D.Va.1999).Nonetheless,
courts are Sçobligated to ensure that any defects in adm inistrative exhaustion w ere not procured

f'
 rom the action orinaction ofprison officials.'' Aauilar-Avellaveda v.Terrell,478 F.3d 1223,

1225(10th Cir.2007),
                   .seeKabav.Stepp,458F.3d 678,684 (7th Cir.2006).An administrative
remedy isnotavailable (çifa prisoner,through no faultofhisown,wasprevented from availing

him selfofit.''M oore,517 F.3d at725.

       VDOC Operating Procedure (ç$OP'') j 866.1,Offender Grievance Procedure,is the
m echnnism used to resolve inm ate com plaints and requires that, before subm itting a form al

grievance, the inm ate m ust demonstrate that he has m ade a good faith effortto resolve the

grievance inform ally through the procedures available at the institution to secure institutional


                                                6
servicesorresolve conlplaints.Ifthe informalresolution effortfails,the inm ate mustinitiate a

regulargrievancebyfilling outtheappropriateform .Priortoreviewingthesubstantiveclaim sof

the grievance,prison officials conductan çtintalce''review ofthe glievance to ensure thatitm eets

thepublished criteriaforacceptalwe. Ifthe grievance doesnotm eetthe criteria foracceptance,

prison officialscomplete the Gtintake''section ofthe grievance and retum itto the inm ate. The

inm ate m ay seek review ofthe intake decision by sending the grievance form to the Regional

Om budsm an.On theotherhand,ifthegrievancem eetsthecriteriaforacceptance,itislogged on

theday itisreceived.

       Therearethreelevelsofreview foran acceptedregulargrievance.TheFacility UnitHead

ofthe facility in which the inm ate is confined is responsible forLevel1teview. A dissatisfied

inm ate m ay appealto Level1I,which is conducted by the RegionalAdministrator,the Health

ServicesDirector,orthe ChiefofOperationsforOffenderM anagem entServices. The Level11

response inform sthe offenderwhetherhe may ptlrsue an appealto Level111,which isthe final

levelofreview.

                                         IV .    A nalysis

       lnhisobjections,Plaintiffallegesthat:(1)hehadpresentedsufficientevidenceinhisFirst
Affidavit(ECF No.37-12,ResponsetoAffirmativeDefense (ECF No.534,and hisM otion for
Spoliation (ECF No.55j'to show thatthe grievance process wasintentionally thwarted and
irlhibited by prison administrators;(2)he did resubmithis grievance with one issue and he
requestedthatrapid-eyevideofootagebesavedtosupporthisclaim;(3)l'tisresubmittedgrievance
wasneverlogged anditw asnotreturnedwith f'
                                         urtherinstnzctiohs;instead,itwasGSTRASHED !!!'''

and (4)having multiple issues in one grievancewasnotaproperreason to rejectitbecause
retaliation claim s,by theirvery nature,encom passinorethan one issue. Objs.2 (citingM oore,

517F.3dat730).
       Atthethreshold,Plaintiff'sfirstthreeobjectionsmerelyrepeatargtlmentsraisedbeforethe
magistratejudge,which sherejected.Thus,thoseobjectionsareconsidered generalobjectionsto
theentirety ofthereportandrecommendation,which hasthe snmeeffectasa failum to object.
Veney,539F.Supp.2dat845.M eanwllile,themagistratejudg:didnotdirectlyaddressPlaintiff's
fourth objection.InM oore,theFourthCircuitheld:
       M oore(qmaintaihsthatthedistrictcourtermdinnzlingthathefailedtoexhausthis
       available adm inistrative remedieswith regard to llisretaliation claim .Thedistrict
       courtdeterminedthatM oorefailed to properly exhausthisadministrativerem edies
       because the only grievance he subm itted concerning the facts of that claim
       contained multipleissuesand failed tonnme any ofthe defendantsin thiscase.
               W ehave already concluded thatthe latterground isnota properbasisfor
       Iinding thatrem edieshave notbeen exhausted,and we conclude thatthe former
       basis is notvalid either. A tits essence,M oore's grievance w as a com plaintabout
       being plnished in variouswaysforconductthathe had neverbeen intbrmed ofor
       charged with. Underthese circllm stances,requiring M oore to grieve each ofthe
       alleged com ponents ofhisptm ishm ent separately w ould have prevented him from
       fairlypresentinghisclaim initsentirety.Thus,weconcludethatM oore'sgrievance
       wasproperandthe districtcourterred in dismissinghisretaliation claim .

517 F.3d at 730. However,even though M oore held that inmates need not file individual

grievances on each retaliatory actasserted in a plaintiffs j 1983 retaliatlon claim,the Fotu'th

Circuitdidnotoverrulethe(Gsinglel-qissuenlle.''Seeid.at729(GçgW )econcludethattherejection
ofthe grievance asviolating the nzleprollibiting a single grievance f'
                                                                     rom being used to complain

oftwoseparateincidentscertainlywaswellfotmded'').
       W allis a frequentlitigatorand iswellacquainted with the exhaustion procedure. In the

rejected grievance,Plaintiffcomplained thatOffcersStevenson and Vaughan retaliated against
him by denying show ersand recreation on severaloccasionsin January,buthe also challenged the


                                               8
strip-search procedure by dedaring mw onstitutional anal exnm inations and/or the denial of

showersand recreation based on analexnminations.Therefore,M essercorrectly returned W all's

grievance forfailureto follow the grievanceprocedure'
                                                    ssingle-issuel'ule,becauseheviolated the

rule by including aretaliation claim with another,differentclaim . Furthermore,W all'sappealof

the intake decision did not exhaust his retaliation claim , because he had another available

adm inistrative rem edy- refling the deficientregular grievance. W all claim s he did so and

receivednoresponse.No responseto agrievance doesnotexcusetheinm ate'sfailureto exhaust,

however. W hen the time allotted underthe procedure for a LevelIresponsehad passed,W all

could havepursued an appealto Level11anyway. Hisfailureto do so isundisputed. Therefore,

allofhisclaims,includinghisretaliationclaim,aretmexhausted,asthemagistratejudgefound.
                                            V.

       Accordingly,IwilloverrulePlaintiff'sobjectionsandadopttheR&R initsentirety.1will
grantDefendants'MotionsforSummaryJudgmentEECFNos.48,512,andIwilldenyPlaintiffs
M otionforSpoliation (ECF No.55qasmoot.
       TheClerkisdirectedtosendacopy ofthismem orandllm opinionandaccompanying Order

to theparties.

       ENTERED thisY #edayofMarch,2019.

                                              Nk                  -
                                                  OR UNITED STATES DISTM CT JUDGE




                                              9
